Citation Nr: 1730344	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability manifested by instability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied an increased rating in excess of 10 percent for service-connected left knee instability.  The VA RO in New York, New York currently has jurisdiction over the Veteran's claims file.  

The issues were previously before the Board in April 2014 and September 2016.  The issues were remanded to the Agency of Original Jurisdiction for further development and have now been returned to the Board for further appellate proceedings.  

The Board notes that the issue of entitlement to service connection for a right foot disability was initially on appeal and was remanded by the Board in April 2014 and September 2016.  In an April 2017 rating decision, the RO granted service connection for a right foot disability, effective March 12, 2008.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the April 2017 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2016); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

During the period of the appeal, the Veteran has had slight lateral instability of the left knee and separately rated arthritis with painful flexion.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by April 2008, February 2009 and June 2010 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  Additionally, the Veteran's representative submitted a due process waiver in April 2017 indicating that the Veteran had no additional evidence to submit.

The Veteran was afforded VA examinations in May 2008, June 2013, July 2014 and January 2017.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints and a review of the record.  Combined, the examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In September 2016, the Board remanded this case in order for the RO to obtain additional VA treatment records and provide the Veteran with a VA examination that include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In January 2017, the Veteran underwent a VA knee examination where range of motion was assessed, including where pain began during range of motion and repetitive motion testing.  The examiner described the functional loss and limitations caused by the Veteran's disability.  The VA examiner specifically found that there was pain on passive range of motion testing, pain when weight is used in non-weightbearing, and noted that both knees were affected.  Although the examination report did not contain the results of the passive and nonweightbearing ranges of motion, the examination is adequate to decide the claim.  Ardison, 6 Vet. App. 405, 407 (1994).  

The diagnostic criteria for orthopedic conditions do not require the results of passive range of motion testing and do not discern between weightbearing and non-weightbearing, and do not consider range of motion of the opposite joint (if undamaged).  The rating criteria for orthopedic conditions require consideration of ranges of motion, where applicable, and of functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This information is provided in the January 2017 VA examination.  There has therefore been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Neither the Veteran nor his representative have identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

The Board notes that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).  

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Currently, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 5299-5257 for instability of the left knee and a separate 10 percent rating under Diagnostic Code 5003-5260 for limitation of extension of the left knee.  

Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca, 8 Vet. App. 202 (1995).  

The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).  

The Veteran underwent a VA joints examination in May 2008, which was the basis for the 10 percent rating currently assigned.  The Veteran reported "several episodes of fall[ing] and [his left knee] locking and giving way."  On examination, the examiner found that the Veteran's left knee did not have weakness and stiffness.  However, the examiner subsequently observed some disuse weakness.  He had occasional swelling with some instability or giving way, "locking," and fatigability.  He did not have a lack of endurance.  The examiner also found the Veteran exhibited normal range of motion with no painful motion noted.  His medial and lateral collateral ligaments were intact.  Varus/valgus stress in neutral and in 30 degrees of flection was intact.  The Veteran had  a positive McMurray's test for tenderness in the lateral anterior joint line.  His Lachman test was negative.  The examiner also noted left genu recurvatum and a scar at the tibial tubercle.  The Veteran was diagnosed with "mild instability" and internal derangement of the left knee.  

Treatment reports from VA Hudson Valley Healthcare System dated from May 2009 through June 2016 indicate that the Veteran complained of chronic left knee pain that "comes and goes" and is aggravated by prolonged walking and cold weather.  He also reported a pain level of between two and eight in his left knee.  The record also reports that the Veteran endured numerous rounds of physical therapy on his left knee.  Moreover, it is noted that in 2009, the Veteran was fitted for a knee brace.  

Treatment reports from VA New York Harbor Healthcare System from April 2006 through October 2016 note that the Veteran complained of chronic left knee pain.  It is also reported that the pain level was a seven out of ten in December 2014, with the pain coming on randomly while going up or down stairs or if seated for prolonged duration.  Here, 15-minute therapeutic heat wraps were applied to the left knee and stretching exercises were performed.  

A June 2013 Knees and Lower Leg Conditions Disability Questionnaire noted that the Veteran was diagnosed with chondromalacia, mild arthritis of both knees.  He reported flare-ups that cased difficulty with prolonged walking, standing, sitting, and additional types of physical activity.  The Veteran's left knee flexion ended at 130 degrees and the painful motion began at 130 degrees.  In regard to the left knee extension, it was normal with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing and the left knee post testing range of motion flexion ended at 130 degrees and his extension was normal.  However, the examiner noted that there was additional limitation of motion following repetitive use testing due to less movement than normal.  The Veteran was found to have tenderness or pain to palpation for joint line or soft tissues of the knee.  His muscle strength registered 5/5 for the knee, which is normal.  The Lachman test was normal as were the posterior instability and medial-lateral instability tests.  No patellar subluxation was found.  The examiner found that the Veteran did not have a meniscal condition.  He used a knee brace regularly.  

VA outpatient notes dated from July 2013 through April 2014 report that Veteran complained of chronic left knee pain.  In October 2013, he requested pain killers for the left knee because the weather was getting cold and damp.  It is also noted in that same month, that an X-ray of the left knee was done in December 2011 and it was "OK".  

In a July 2014 VA examination, the Veteran indicated that he experienced pain in his knees after prolonged sitting and also in the mornings.  He reported flare-ups that resulted in increased pain after prolonged walking.  The examiner diagnosed the Veteran with mild osteoarthritis of both knees.  The examiner found that the Veteran's left knee flexion was normal with pain beginning at 140 degrees or greater (the endpoint of flexion).  The Veteran was able to perform repetitive-use testing with three repetitions with flexion ending at 130 degrees and no change in extension.  In regard to the Veteran's additional functional loss/functional impairment, the examiner reported that the Veteran experienced less movement than normal and weakened movement in both knees, and painful motion in the left knee.  There was tenderness/pain palpation for joint line or soft tissues.  Muscle strength was reported as 4/5 for both flexion and extension.  The joint stability tests were normal.  The medial-lateral instability was also normal and no patellar subluxation/dislocation was reported.  No meniscal dislocation or tear was reported.   

At his January 2017 examination, the Veteran reported flare-ups of the left knee which caused increased pain when there is prolonged weightbearing, running, kneeling or squatting.  Further, the Veteran reported that his left knee occasionally "gives out and dislocates" but he is able to reduce himself.  The examiner noted that the Veteran had "all normal" range of motion and that there was evidence of pain with weight-bearing.  The Veteran was able to perform repetitive use testing and there was no additional functional loss or decrease in range of motion after testing.  The examiner noted that the testing was not performed during a flare-up, but that the examination was medically consistent with the Veteran's statements describing his functional loss during flare-ups.  The examiner rated the Veteran's muscle strength at a 5/5 for flexion and extension.  The examiner noted no history of ankylosis was present and no history of subluxation, lateral instability or recurrent effusion of the left knee.  A history of slight instability was noted, however the Lachman test, posterior instability, medial stability tests were all reported as normal.  In regard to functional ability, the examiner noted that the Veteran's pain and fatigue caused a functional loss.  The examiner noted that there was pain on passive range of motion and when the joint was not in weight-bearing.  Both knees were affected.  

The Veteran contends in a February 2009 Statement in Support of Claim that per his doctor, he will need to have surgery on his knee because of his left knee disability.  In his appellate brief dated June 2016, he argues that his service-connected left knee is more disabling than currently evaluated.  Throughout the appeal period, the Veteran has complained of chronic pain in his left knee with instability.  The Veteran is competent to report chronic knee pain, swelling and instability.  Layno v. Brown, 6 Vet. App. 465, 469.  Additionally, he is competent to report what his doctor has told him in regard to needing surgery on his knee.  The Board finds that his descriptions of his symptoms are credible.  Objective medical testing has confirmed that the Veteran has mild instability of the left knee.  However, the Board finds that it is more accurately described as slight.  

Therefore, the Board finds that instability to be no more than slight and a 20 percent disability rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a (2016).  Accordingly the Board finds that the evidence of record does not show that the Veteran has moderate recurrent subluxation or lateral instability of the left knee.  

A Veteran who has arthritis as shown by X-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257 but any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The Veteran has been assigned a separate rating for his arthritis, rated under Diagnostic Code 5003-5260.  Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2016).  

In a June 2013 VA examination, the examiner noted that the Veteran had arthritis, of both knees.  (X-ray findings on June 24, 2014 confirmed mild degenerative arthritis; no acute fracture.)  Although arthritis has been confirmed by X-ray, there is no probative evidence to show that his left knee disability has caused incapacitating exacerbations.  Therefore a 20 percent disability rating under Diagnostic Code 5003 is not warranted.  

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80 (1997).

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable (0 percent) rating is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a (2016).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2016).  Here, the evidence of record shows that at worst, the Veteran had limitation of flexion to 130 degrees with pain beginning at 130 degrees at the June 2013 VA examination and flexion to 130 degrees following repetitive testing at his July 2014 examination.  He has also consistently reported instability and pain.  A 10 percent rating is warranted for arthritis confirmed by X-ray with painful limited motion.  However, a 20 percent disability rating is not warranted under Diagnostic Code 5260 because even when considering other functionally limiting factors, such as pain and fatigue, his limitation of flexion is not more closely described as being limited to 30 degrees.  

Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable (0 percent) rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a (2016).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2016).  In this case, the Veteran has consistently had normal extension upon examination of his left knee with pain on extension reported at his January 2017 VA examination.  Even when considering the other functionally limiting factors, his extension does not meet the criteria for a compensable rating.  Therefore, a separate or higher rating is not warranted under Diagnostic Code 5261.

The Board notes that the Veteran is competent to state that he experiences limited motion of his left knee pain and swelling, thereof.  He is not competent however, to estimate limitation in degrees.  Further, the use of a goniometer is indispensable in providing accurate measurements of limitation of motion.  38 C.F.R. § 4.46 (2016).  The evidence does not show that the Veteran's left knee disability is limited in extension or is limited to such a degree in flexion that would warrant a higher or separate rating than he is currently receiving.  

The Board must also consider other potentially applicable Diagnostic Codes for the Veteran's left knee disability.  

Under Diagnostic Code 5258, a maximum 20 percent rating is warranted for semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2016).  Here the record fails to show that the Veteran had a meniscus (semilunar cartilage) condition, requiring a 20 percent disability rating.  

Under Diagnostic Code 5259, a maximum 10 percent rating is warranted for the removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2016).  Here, the evidence fails to show that the Veteran has had removal of the meniscus.  Therefore, the application of Diagnostic Code 5259 is not warranted.

The medical evidence of record does not show that the Veteran has ever had ankylosis of the left knee.  Nor has there been any malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2016).  Moreover, the cumulative evidence of record does not show that the Veteran has had recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment).  Therefore, a rating pursuant to the above mentioned Diagnostic Codes is not warranted.  When a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 22 Vet. App. 333 (2015); Suttman v. Brown, 5. Vet. App. 127 (1993).  

Diagnostic Code 5263 provides a maximum 10 percent rating for acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated.  A 10 percent rating is the only available rating under Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2016).  In this case, genu recurvatum was noted at his May 2008 VA examination.  However it was not found to be acquired, traumatic genu recurvatum.  Further, weakness and instability are already currently compensated under the ratings already assigned.  Therefore, a separate rating for this condition is not warranted.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left knee disability does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes.  Therefore, an increased rating for the Veteran's left knee disability is denied.  38 C.F.R. § 4.7 (2016).  

The Board notes that the Veteran's symptoms from a left knee disability have not met the criteria for a higher rating at any time during this appeal period.  As a result, a staged rating is not warranted.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

A disability rating in excess of 10 percent for a left knee disability manifested by instability is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


